DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a means for removably interconnecting the chilling panel with a number of other chilling panels” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for removably interconnecting the chilling panel with a number of other chilling panels” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: at paragraphs 0054 and 0055 are described "screws”, “locks”, and “latches” for interconnecting the chilling panels.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 16 each recite the term “affixed” in regard to the relationship between the insulator and coolant compartment (claims 11 and 16 use similar terms). A return to the specification shows that the relation between said components is described by the term “positioned” as in [0026], rather than “affixed”. 
The instant application is a continuation of application 15/262,486 which utilizes the same specification. Thus again [0026] merely uses the term “positioned” rather than “affixed”. The original claims of the cited application similarly lack the term “affixed” to describe the relationship between the insulator and coolant compartment. The amendment dated 3/20/2018 is the first introduction of the term “affixed” in regard to the insulator and coolant compartment and replaces the previously used term of “positioned”.
For this reason the written description fails to demonstrate possession of the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 16 each recite the term “affixed” in regard to the relationship between the insulator and coolant compartment (claims 11 and 16 use similar terms). As noted above the term “positioned” was relied upon ostensibly for support of “affixed”. It is therefor unclear if “positioned” and “affixed” are regarded as having the same scope. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Thus the claim scope is unclear as it is unclear if “affixed” is intended to mean the plain dictionary definition of “affixed” or is intended to mean “positioned”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), and in further view of Hull et al (US 2005/0035120), Wood et al (US 9,944,449), or Khun (US 2007/0051734) in the alternative.
Regarding claim 1, Corder discloses (references made to figure 2 unless otherwise noted) a chilling panel that makes up a single side of a refrigeration container comprising:
a casing layer (320)  that has thermal insulating properties and forms an exterior side of the chilling panel;
a coolant compartment (310) abutting an interior side of the casing layer (320) configured to contain a cooling element (315);
an inner wall layer (the interior surface of 110) constructed of thermally conductive material and forms the interior side of the chilling panel (as shown in figure 2 the inner wall layer 110 faces the internal space 109), wherein a liquid reservoir (115) compartment is formed based on the inner wall layer;
an internal thermal insulator (120) affixed (as noted above in §112(b) to the extent applicant intends the term “affixed” to mean “positioned” the insulator 120 is positioned) to the coolant compartment (310; shown in figure 2), the internal thermal insulator (120) positioned on a surface of the coolant compartment (310) parallel with a major plane of the chilling panel; and
means for connecting the chilling panel with a number of other chilling panels so that when interconnected, a combination of the chilling panel and the other chilling panels forms the refrigeration container container (shown in figure 2 plural panels are connected; 5:14-20 and 42-45 describe that the panels may be separable or integral).
Corder lacks “means for removably interconnecting” the chilling panels, but does show that they are interconnected throughout the figures. McGrath discloses chilling panels (10d as shown in figure 5) and means for removable interconnecting the chilling panel with a number of other chilling panels so that when interconnected, a combination of the chilling panel and the other chilling panels forms a sealed container (figures 2, 3, 4A, 4B, 6, and 7 show varying means to interconnect panels such as screws or locks and latches). It would have been obvious to one of ordinary skill in the art at the time of effective filing to have provided Corder with screws, locks, or latches between the adjacent chilling panels as taught by McGrath in order to ensure the container maintains its structure and contains its payload. Additionally a container having its panels connected together is more easily handled.
Further regarding the insulator being “affixed” to the coolant compartment. To the extent applicant argues that affixed is intended to depart in scope from “positioned” Hull, Wood, and Khun are provided, in the alternative.
Hull discloses a chilling panel including a coolant compartment (88 or 98) and a thermal insulator (80) which are affixed together (with adhesive layer 84).
Wood discloses a chilling panel including a coolant compartment (18) and a thermal insulator (12) which are affixed together (the portions are “push fit” into the space thus are affixed; 5:17-20 and 8:15-26).
Khun discloses a chilling panel including a coolant compartment (16 and 17) and a thermal insulator (24) which are affixed together (by rails 18).
It would have been obvious to one of ordinary skill in the art to have provided Corder with the adhesive, push fit, or rails of the respective references in order to secure the insulator. Notably Corder certainly provides for the internal thermal insulator position, but is silent concerning affixing means therefor one of ordinary skill in the art would necessarily select among known prior art solutions to secure/affix components.
Regarding claim 2, Corder discloses the cooling element (315) is a block of ice (col 5, lines 6-34).
Regarding claim 9, Corder discloses the water is a water solution (col 5, lines 31-33).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), and in view of Hull et al (US 2005/0035120), Wood et al (US 9,944,449), or Khun (US 2007/0051734) in the alternative, and in further view of Long et al (US 2010/0102057).
Regarding claim 3, Corder discloses a coolant compartment (310), but lacks a hatch. Long discloses a casing for storing a cold payload having a coolant compartment with a hatch .
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), and in view of Hull et al (US 2005/0035120), Wood et al (US 9,944,449), or Khun (US 2007/0051734) in the alternative, and in view of Gray (US 2016/0243000).
Regarding claim 4, Corder discloses the cooling element (315) provides a sub-4-degree Celsius energy to the cooling compartment, but lacks that the element is a powered refrigeration unit. Gray discloses a portable temperature controlled container including powered refrigeration units (23, 33, and 39). It would have been obvious to one of ordinary skill in the art at the time of effective filing to have provided Corder with the powered refrigeration unit of Gray in order to allow for temperature control of the payload and to allow for indefinitely maintaining a desired temperature.
Regarding claim 5, Corder and Gray disclose a solar cell (p0079, last line of Gray) mounted on the exterior (the solar array would need to be mounted on an exterior in order to be exposed to light) and providing power to the refrigeration unit. Further although not explicitly stated as being mounted to the exterior surface, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have mounted the solar cell to the exterior side in order for the unit to be self-contained and have on board power supply.
Regarding claim 6, .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), and in view of Hull et al (US 2005/0035120), Wood et al (US 9,944,449), or Khun (US 2007/0051734) in the alternative, and in further view of Schlosser (US 4,498,312).
Regarding claim 7, Corder discloses the apparatus of claim 1, but lacks a valve at the inner wall. Schlosser discloses a chilled transport apparatus having a valve at the inner wall for filling or evacuating liquid solution (valve 24 of figure 4). It would have been obvious to one of ordinary skill in the art at the time of effective filing to have provided Corder with the valve of Schlosser in order to fill and evacuate the contents of the reservoir compartment.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), and in view of Hull et al (US 2005/0035120), Wood et al (US 9,944,449), or Khun (US 2007/0051734) in the alternative, and in further view of Linder (US 8,215,125).
Regarding claim 8, Corder discloses the chilling panels and refers to the panels being integrated together to form a single reservoir (5:14-20), but lacks a vent connecting the chilling panels. Linder discloses a chilled container wherein an inner wall comprises a vent (52) which corresponds with another vent (52) of other inner walls of other chilling panels (48) affixed to the chilling panel such that water solution from the liquid reservoir flows freely to another chilling panel. It would have been obvious to one of ordinary skill in the art at the time of effective filing to have provided Corder with the vents of Linder in order to fill all the chilling panels from a single panel.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), and in view of Hull et al (US 2005/0035120), Wood .
Regarding claim 10, Corder discloses the apparatus of claim 1, but lacks a cage. Lantz discloses a portable chilled container including a cage (formed by walls 84) configured to container payload items and affixed to the inner wall of the chilling panel (shown in figure 15). It would have been obvious to one of ordinary skill in the art at the time of effective filing to have provided Corder the cage of Lantz in order to increase the structural rigidity of the container thus better protecting the payload contents.
Claims 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), in view of Tansley (WO 2013/110957), in view of Hull et al (US 2005/0035120), Wood et al (US 9,944,449), or Khun (US 2007/0051734) in the alternative, and in further view of Lantz (US 2006/0174648).
Regarding claim 11, Corder discloses a mobile refrigeration system comprising:
a plurality of identical chilling panels interconnected to form a sealed container (400) that defines an inner volume (109), each of the chilling panels containing a cooling element (315), a fluid compartment (115) in communication with the cooling element (315), and
an internal thermal insulator (120) affixed (as noted above in §112(b) affixed is taken to have the same scope as positioned) to a cooling element compartment (310),
wherein the internal thermal insulator (120) insulates liquid contained in the fluid compartment (115) from cooling of the cooling element (315) on a surface of the cooling element (315) parallel with a major plane of each respective chilling panel. 
Corder is silent concerning a means for interconnecting the chilling panels, but does show that they are interconnected throughout the figures. McGrath discloses chilling panels (10d as shown in figure 5) and means for removable interconnecting the chilling panel with a 
Further regarding the insulator being “affixed” to the coolant compartment. To the extent applicant argues that affixed is intended to depart in scope from “positioned” Hull, Wood, and Khun are provided, in the alternative.
Hull discloses a chilling panel including a coolant compartment (88 or 98) and a thermal insulator (80) which are affixed together (with adhesive layer 84).
Wood discloses a chilling panel including a coolant compartment (18) and a thermal insulator (12) which are affixed together (the portions are “push fit” into the space thus are affixed; 5:17-20 and 8:15-26).
Khun discloses a chilling panel including a coolant compartment (16 and 17) and a thermal insulator (24) which are affixed together (by rails 18).
It would have been obvious to one of ordinary skill in the art to have provided Corder with the adhesive, push fit, or rails of the respective references in order to secure the insulator. Notably Corder certainly provides for the internal thermal insulator position, but is silent concerning affixing means therefor one of ordinary skill in the art would necessarily select among known prior art solutions to secure/affix components.
Corder lacks that the fluid compartment is in fluid communication with the cooling element. Tansley discloses a chilling panel having a casing layer (10), cooling element (28), inner 
Corder lacks a cage. Lantz discloses a portable chilled container including a cage (formed by walls 84) positioned inside the internal volume of the sealed container and configured to secure a payload a distance from the internal surface of the sealed container. It would have been obvious to one of ordinary skill in the art at the time of effective filing to have provided Corder the cage of Lantz in order to increase the structural rigidity of the container thus better protecting the payload contents.
Regarding claim 12, Corder discloses the cooling element (315) comprises ice (col 5, lines 6-34).
Regarding claim 15, Corder discloses the sealed container is a cube or rectangular prism.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), in view of Tansley (WO 2013/110957), in view of Hull et al (US 2005/0035120), Wood et al (US 9,944,449), or Khun (US 2007/0051734) in the alternative, and in view of Lantz (US 2006/0174648), and in further view of Long et al (US 2010/0102057).
Regarding claim 13, Corder discloses a coolant compartment (310), but lacks a hatch. Long discloses a casing for storing a cold payload having a coolant compartment with a hatch (92) positioned in the exterior side and providing access to the coolant compartments (p0028). It would have been obvious to one of ordinary skill in the art at the time of effective filing to .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), in view of Tansley (WO 2013/110957), in view of Hull et al (US 2005/0035120), Wood et al (US 9,944,449), or Khun (US 2007/0051734) in the alternative, and in view of Lantz (US 2006/0174648), and in further view of Gray (US 2016/0243000).
Regarding claim 14, Corder discloses the cooling element (315) provides a sub-4-degree Celsius energy to the cooling compartment, but lacks that the element is a powered refrigeration unit. Gray discloses a portable temperature controlled container including powered refrigeration units (23, 33, and 39). It would have been obvious to one of ordinary skill in the art at the time of effective filing to have provided Corder with the powered refrigeration unit of Gray in order to allow for temperature control of the payload and to allow for indefinitely maintaining a desired temperature.
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), in view of Long et al (US 2010/0102057), in view of Schlosser (US 4,498,312), and in view of Hull et al (US 2005/0035120), Wood et al (US 9,944,449), or Khun (US 2007/0051734) in the alternative.
Regarding claim 16, Corder discloses a mobile refrigeration system comprising:
a number of interconnected chilling panels that define a sealed container (400) with an internal volume (109);
cooling elements (315) positioned within each of the interconnected chilling panels, wherein an insulating liner (120) is affixed (as noted above in §112(b) affixed is taken to have the same scope as positioned) to each cooling element (315) along a major plane of each respective chilling panel;
reservoirs (115) positioned on the interior of  the sealed container and on each side of the internal volume (109) and in thermal communication with air within the internal volume, fluid in the reservoirs (115) is insulated from respective cooling elements (315) via each of the respective insulating liners (120) on the major plane of each respective chilling panel.
Corder is silent concerning a means for interconnecting the chilling panels, but does show that they are interconnected throughout the figures. McGrath discloses chilling panels (10d as shown in figure 5) and means for removable interconnecting the chilling panel with a number of other chilling panels so that when interconnected, a combination of the chilling panel and the other chilling panels forms a sealed container (figures 2, 3, 4A, 4B, 6, and 7 show varying means to interconnect panels such as screws or locks and latches). It would have been obvious to one of ordinary skill in the art at the time of effective filing to have provided Corder with screws, locks, or latches between the adjacent chilling panels as taught by McGrath in order to ensure the container maintains its structure and contains its payload. Additionally a container having its panels connected together is more easily handled.
Corder lacks access from the exterior. Long discloses a casing for storing a cold payload having a coolant compartment with an access (92) positioned in the exterior side and providing access to the coolant compartments (p0028). It would have been obvious to one of ordinary skill in the art at the time of effective filing to have provided Corder with the access of Long in order to allow filling of the compartment when in an assembled stated.
Corder lacks a valve at the inner wall. Schlosser discloses a chilled transport apparatus having a valve at the inner wall for filling or evacuating water solution (valve 24 of figure 4). It would have been obvious to one of ordinary skill in the art at the time of effective filing to have provided Corder with the valve of Schlosser in order to fill and evacuate the contents of the reservoir compartment.
Further regarding the insulator being “affixed” to the coolant compartment. To the extent applicant argues that affixed is intended to depart in scope from “positioned” Hull, Wood, and Khun are provided, in the alternative.
Hull discloses a chilling panel including a coolant compartment (88 or 98) and a thermal insulator (80) which are affixed together (with adhesive layer 84).
Wood discloses a chilling panel including a coolant compartment (18) and a thermal insulator (12) which are affixed together (the portions are “push fit” into the space thus are affixed; 5:17-20 and 8:15-26).
Khun discloses a chilling panel including a coolant compartment (16 and 17) and a thermal insulator (24) which are affixed together (by rails 18).
It would have been obvious to one of ordinary skill in the art to have provided Corder with the adhesive, push fit, or rails of the respective references in order to secure the insulator. Notably Corder certainly provides for the internal thermal insulator position, but is silent concerning affixing means therefor one of ordinary skill in the art would necessarily select among known prior art solutions to secure/affix components.
Regarding claim 20, Corder discloses the cooling element (315) comprises ice (col 5, lines 6-34).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), in view of Long et al (US 2010/0102057), in view of Schlosser (US 4,498,312), and in view of Hull et al (US 2005/0035120), Wood et al (US 9,944,449), or Khun (US 2007/0051734) in the alternative, and in further view of Gray (US 2016/0243000).
Regarding claims 17 and 18, Corder, as modified, discloses the cooling element (315) provides a sub-4-degree Celsius energy to the cooling compartment, but lacks that the element .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al (US 8,424,335), in view of McGrath et al (US 5,875,599), in view of Long et al (US 2010/0102057), in view of Schlosser (US 4,498,312), and in view of Hull et al (US 2005/0035120), Wood et al (US 9,944,449), or Khun (US 2007/0051734) in the alternative, and in further view of Linder (US 8,215,125).
Regarding claim 19, Corder discloses the chilling panels and refers to the panels being integrated together to form a single reservoir (5:14-20), but lacks a vent connecting the chilling panels. Linder discloses a chilled container wherein an inner wall comprises a vent (52) which corresponds with another vent (52) of other inner walls of other chilling panels (48) affixed to the chilling panel such that water solution from the liquid reservoir flows freely to another chilling panel. It would have been obvious to one of ordinary skill in the art at the time of effective filing to have provided Corder with the vents of Linder in order to fill all the chilling panels from a single panel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763